Exhibit 10.57


COLUMBIA LABORATORIES, INC.
INCENTIVE PLAN




1. Plan Objectives

 
The objectives of the Columbia Laboratories Incentive Plan are to:



·  
Encourage and reward Participants for achievement of the Company’s financial,
tactical and strategic objectives;




·  
Reinforce a strong performance orientation with variability in awards based on
individual contribution and teamwork; and




·  
Provide a fully competitive compensation package that will attract, reward and
retain high caliber employees.




2. Plan Year

 
The Plan year is the Company’s fiscal year, January 1 through December 31.



3. Eligibility and Participation

 
In general, active exempt and non-exempt employees as of March 1 of the Plan
year are eligible to participate in the Incentive Plan. Employees who are
eligible for another term incentive plan (e.g., sales incentives) are not
eligible to participate. Participants who are hired after February 28, but
before October 1, of the Plan year are eligible for a pro-rated incentive award
based on their hire date. Participants hired on or after October 1, of the Plan
year are not eligible to participate that Plan year.


To be eligible for an incentive award, a Participant must be actively employed
on the date of distribution of awards for the Plan year. The following are
exceptions to this general rule:
 


·  
If a Participant leaves the Company before the award distribution date for any
of the following reasons, he or she will be eligible to receive a pro-rated
target award based on the period of active employment during the year:




o  
Retirement with the consent of the Company

o  
Inability to perform the work as a result of injury, ill-health or disability

o  
Death in service




·  
A Participant who takes an unpaid leave of absence (such as NJFLA) will be
eligible for a pro-rated award for the period of active employment during the
plan year. A Participant who begins an unpaid leave of absence and does not
return prior to December 31 will be eligible for a pro-rated award upon return
to work. Participants who do not return to work will not be eligible for an
award.




--------------------------------------------------------------------------------


 

4. General Approach

 

·  
Each eligible Participant has an incentive target that is expressed in units as
a percentage of base salary. The incentive target relates to the Participant’s
position level.




·  
Performance criteria and relative weightings of each performance factor are
approved annually by the Compensation Committee of the Board of Directors.




·  
A target incentive pool is established annually. The pool is the sum of the
target incentive award opportunities for all Plan Participants.




·  
Each year the number of units in the incentive pool available for payout is a
function of Company performance against pre-determined financial and strategic
objectives. The total number of units in the pool may be more or less than the
target incentive pool based on Company performance.

   



·  
Individual awards will take into account performance against individual
objectives and within the context of the overall annual incentive fund available
for awards.


 

5. Individual Incentive Targets

 
The following incentive targets (expressed in units as a percentage of
annualized base salary) will apply to participants in the Plan based on their
position and level of responsibility in the Company.*
 


Position
 
Incentive Target
 
 
Executive Officer
   

30

%
 
Non-executive Officer
Executive Director
   


25


%
 
Director
Associate Director
   


20


%
 
Manager
Senior Manager
   


15


%
 
Administrator
Supervisor
   


10


%
 
Non-exempt
   

4

%


 
*COO and President/CEO incentive targets are governed by their employment
contracts.



6. Funding Criteria

 
The incentive pool is based upon the sum of all eligible Participants’ incentive
award targets against company goals.



--------------------------------------------------------------------------------


 
7.
Determination of Annual Incentive Pool



The annual incentive pool is initially determined by the Compensation Committee
of the Board of Directors on the basis of the following: the attainment of the
financial and strategic goals for the Plan year as established by the Board of
Directors; competitive economic factors; the regulatory environment; the timely
and successful development of products, the Company’s exposure to product
liability and other lawsuits and contingencies; market and customer acceptance
and demand for the Company’s pharmaceutical products; reliability of supply of
the Company’s pharmaceutical products by contract manufacturers; product
recalls: relationships with significant customers; reimbursement policies of
third party payors; and general economic conditions. The annual incentive pool
is finally determined by the Board of Directors.
 
The total amount of the incentive pool sets the maximum that may be paid out in
the total awards to all individual Participants.



8. Calculation of Individual Awards

 
To determine a Participant’s actual award once the incentive pool funding
percentage is approved, involves two calculations: (a) determination of the
Participant’s target award, and (b) application of the individual’s performance
factor.



(a)  
Determination of the Participant’s target award



The target award for the individual Participant is determined using the
following formula:
 
Annualized salary x position award target x pool funding percentage = target
award in units


Example: Salary of $75,000 x position target award of 15% x pool funding
percentage of 110% = target award of 12,375 units.


Note that the target award is based on a Participant’s salary and position level
in effect on December 31 of the Plan year.



(b)  
Application of individual’s performance factor



As a result of the annual performance review and development process, each
Participant receives an overall performance rating. The rating reflects how well
the individual performed against his or her personal objectives and the Company
objectives.


Using the following table as a guide, the individual’s target award (as
determined in (a) above) may be modified to reflect his or her overall
performance rating.


For example, assume that the Participant whose target award is 12,375 units has
a performance rating of exceeded expectations. The manager may recommend an
award ranging from 12,375 units (100%) to 15,469 units (125%) to reflect
individual performance. If that individual’s rating is fully met expectations,
the award range would be 9,281 units (75%) to 12,375 units (100%). Any
individual with a rating of performance improvement required will not receive an
award.



--------------------------------------------------------------------------------


 
Overall Performance Level Against Individual and Company Objectives
 
Award Guideline
(% of Target Award)
 
Exceeded expectations at exceptional level
   
125 - 150%


 

Exceeded expectations
   
100 - 125%
 

Fully met expectations
   
75 - 100%
 

Partially met expectations
   
0 - 75%
 

Performance improvement required
   
0%
 




The sum of all individual awards may not exceed the overall incentive pool
allocated to the Company, as explained in section 7 above.



9. Payment of Awards

 
The form and timing of awards is at the discretion of the Company, but these
will normally be made to participants on or before March 15 following completion
of the fiscal year. If awards are made in the form of option grants, each unit
awarded will be equal to a number of options as determined by the Compensation
Committee of the Board in its sole discretion. Cash payments, if any, will be
made after the deduction of withholdings required by law or as authorized by the
recipient.



10. Plan Administration

 
The Company has complete discretion regarding all aspects of the Incentive
Plan’s implementation and administration, and may change the Plan in whole or in
part or eliminate the Plan entirely at any time.


The decision as to whether or not a Participant is eligible to receive an award
under the Plan rests solely with the Company, which also reserves the right to
forego awards or make reduced awards. The Company’s determination will be final
and binding.


Participation in this plan does not in any way whatsoever create a contractual
relationship between the Participant and the Company.


The impact of any award made under the Plan on other employee benefit programs
will be governed by the terms of those programs.


The Plan is managed by the Compensation Committee of the Board of Directors. The
Committee has full power and discretion to interpret and administer the Plan.
 

--------------------------------------------------------------------------------


 
